                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

TONYA SWAFFORD,

     Plaintiff,
                                         Case No. 18-13913
v.
                                         Hon. George Caram Steeh
ANDREW SAUL,
COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
________________________/


        ORDER ADOPTING REPORT AND RECOMMENDATION

     On January 14, 2020, Magistrate Judge Elizabeth A. Stafford issued

a report and recommendation in this action for social security benefits.

ECF No. 19. Magistrate Judge Stafford recommends that the court deny

Plaintiff’s motion for summary judgment, grant the Commissioner’s motion

for summary judgment, and affirm the Commissioner’s decision. No

objections to the report and recommendation have been filed.

     With respect to reports and recommendations from magistrate

judges, this court “shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1)(C). The court “may accept, reject
or modify, in whole or in part, the findings or recommendations made by the

magistrate.” Id.

      Having reviewed the record and the report and recommendation, the

court agrees with the magistrate judge’s analysis and conclusions.

Accordingly, IT IS HEREBY ORDERED that Magistrate Judge Stafford’s

January 14, 2020 report and recommendation (ECF No. 19) is ACCEPTED

and ADOPTED as the order of this court. IT IS FURTHER ORDERED that

Plaintiff’s motion for summary judgment (ECF No. 15) is DENIED, the

Commissioner’s motion for summary judgment (ECF No. 18) is GRANTED,

and the Commissioner’s decision is AFFIRMED under sentence four of 42

U.S.C. § 405(g).

Dated: February 20, 2020
                                             s/George Caram Steeh
                                             GEORGE CARAM STEEH
                                             UNITED STATES DISTRICT JUDGE


                                  CERTIFICATE OF SERVICE

                   Copies of this Order were served upon attorneys of record on
                      February 20, 2020, by electronic and/or ordinary mail.

                                        s/Brianna Sauve
                                          Deputy Clerk




                                               -2-
